                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


HELEN HATCH,

               Plaintiff,                                   Case No. 20-12679
vs.                                                         HON. MARK A. GOLDSMITH

EQUIFAX INFORMATION SERVICES,
LLC, et al.,

            Defendants.
___________________________________/

                           OPINION & ORDER
      DENYING DEFENDANT UNITED STATES DEPARTMENT OF EDUCATION’S
                      MOTION TO DISMISS (Dkt. 22)

        Plaintiff Helen Hatch has sued several Defendants, including the United States Department

of Education, for violations of the Fair Credit Reporting Act. The Department of Education filed

a motion to dismiss, arguing that it cannot be sued for damages under the FCRA, because Congress

has not waived sovereign immunity with respect to that statute (Dkt. 22).

        The question of whether the FCRA waives sovereign immunity has generated a circuit

split. Compare Bormes v. United States, 759 F.3d 793 (7th Cir. 2014) (finding a waiver), with

Daniel v. Nat’l Park Serv., 891 F.3d 762 (9th Cir. 2018) (finding no waiver), and Robinson v.

United States Dep’t of Educ., 917 F.3d 799 (4th Cir. 2019), cert. denied, 140 S. Ct. 1440 (2020)

(finding no waiver). The Sixth Circuit has not yet taken a position.

        Because the authority finding that the FCRA waives sovereign immunity is more

persuasive than the authority supporting the contrary view, the motion to dismiss is denied.




                                                    1
                                       I.    BACKGROUND

       Hatch alleges that the Department of Education inaccurately reported its tradeline on her

Equifax and Trans Union credit files with an erroneous notation of “account in dispute.” 2d Am.

Compl. ¶ 8 (Dkt. 40).1 She alleges that the Department of Education negligently and willfully

failed to conduct a proper investigation of her dispute, failed to remove the erroneous notation of

“account in dispute,” and otherwise violated § 1681s-2(b) of the FCRA. Id. ¶¶ 22–33. She seeks

to recover statutory or actual damages, as well as attorney fees and costs, pursuant to sections

1681n and 1681o. Id. ¶¶ 27, 33

                                 II.        LEGAL STANDARD

       The Sixth Circuit recently discussed the standard to apply when the federal government

asserts sovereign immunity as a jurisdictional bar to an action:

       Absent a waiver, sovereign immunity shields the Federal Government and its
       agencies from suit. Sovereign immunity is jurisdictional in nature. It implicates a
       court’s subject-matter jurisdiction because the terms of the United States’ consent
       to be sued in any court define that court’s jurisdiction to entertain the suit. Any
       waiver of sovereign immunity must be unequivocally expressed in statutory
       text . . . and must be strictly construed, in terms of its scope, in favor of the
       sovereign.

Gaetano v. United States, 994 F.3d 501, 506 (6th Cir. 2021) (punctuation modified, citations

omitted).




1
  The instant motion addresses the First Amended Complaint (Dkt. 12). Although in some
circumstances an amended complaint renders a motion to dismiss moot, when an amended
complaint does not attempt to cure the defect alleged in the motion to dismiss, Defendants are not
required to file a new motion to dismiss. See Yates v. Applied Performance Techs., Inc., 205
F.R.D. 497, 499 (S.D. Ohio 2002). The allegations concerning the Department of Education are
unchanged between the first and second amended complaints. There is no reason to go through
the empty ritual of denying the motion to dismiss as moot and requiring the Department of
Education to re-file its motion.



                                                     2
       When a 12(b)(1) motion attacks the claim of jurisdiction on its face, all allegations of the

plaintiff must be considered true. Abbott v. Michigan, 474 F.3d 324, 328 (6th Cir. 2007). The

Department of Education’s motion falls into this category. See Mot. at 2 (Dkt. 22).

                                      III.   ANALYSIS

       A. The plain language of the FCRA unequivocally waives the Department of
          Education’s sovereign immunity with respect to the claims at issue in this case.

       The analysis of the FCRA’s meaning begins “where all such inquiries must begin: with the

language of the statute itself.” Republic of Sudan v. Harrison, 139 S. Ct. 1048, 1056 (2019)

(punctuation modified).     The FCRA contains a section entitled           “Definitions;    rules of

construction.” 15 U.S.C. § 1681a. That section defines “person” to mean “any individual,

partnership, corporation, trust, estate, cooperative, association, government or governmental

subdivision or agency, or other entity.” § 1681a(b).

       This case concerns three other sections of the FCRA, all of which use the term “person.”

       Subsection 1681s-2(b), which the Department of Education is accused of violating, begins:

“After receiving notice pursuant to section 1681i(a)(2) of this title of a dispute with regard to the

completeness or accuracy of any information provided by a person to a consumer reporting agency,

the person shall . . . .” § 1681s-2(b) (emphasis added).

       The other two sections at issue describe remedies. Section 1681n(a) states: “Any person

who willfully fails to comply with any requirement imposed under this subchapter with respect to

any consumer is liable to that consumer . . . .” § 1681n(a) (emphasis added). Section 1681o(a)

states, “Any person who is negligent in failing to comply with any requirement imposed under this

subchapter with respect to any consumer is liable to that consumer . . . .” § 1681o(a) (emphasis

added). Both sections continue by defining the damages available.




                                                       3
       Where statutes define a term, “that definition must govern the resolution of [the] case.”

Tennessee Prot. & Advoc., Inc. v. Wells, 371 F.3d 342, 346 (6th Cir. 2004). The Department of

Education falls within the meaning of “person” by virtue of being a “governmental subdivision or

agency.” § 1681a(b). Sections 1681n and 1681o impose monetary liability on “any person.” By

thus authorizing monetary liability against the Department of Education, Congress waived the

sovereign immunity that would otherwise bar this suit.

       In Bormes, the Seventh Circuit reached the same conclusion:

       Any “person” who willfully or negligently fails to comply with the Fair Credit
       Reporting Act is liable for damages. 15 U.S.C. §§ 1681n(a), 1681o(a). “Person” is
       a defined term: “any individual, partnership, corporation, trust, estate, cooperative,
       association, government or governmental subdivision or agency, or other entity.”
       15 U.S.C. § 1681a(b). The United States is a government. One would suppose that
       the end of the inquiry. By authorizing monetary relief against every kind of
       government, the United States has waived its sovereign immunity. And so we
       conclude.

759 F.3d at 795 (emphasis added by Bormes).

       The plain language of the statute necessitates a finding that the FCRA waives sovereign

immunity.

       B. The reasons for ignoring the plain language of the statute are unavailing.

       The Department of Education has presented several arguments against Bormes’s

conclusion, largely relying on Daniel, Robinson, and several district court opinions. None of these

arguments is persuasive.

            1. Absurdity

       The first argument against applying § 1681a(b)’s definition of “person” to the FCRA’s

enforcement provisions is that doing so would lead to absurd results. As the Department of

Education argues, Mot. at 6, courts “must look beyond the language of the statute . . . when the

text is ambiguous or when, although the statute is facially clear, a literal interpretation would lead



                                                      4
to internal inconsistencies, an absurd result, or an interpretation inconsistent with the intent of

Congress.” Vergos v. Gregg’s Enters., Inc., 159 F.3d 989, 990 (6th Cir. 1998).

       The most prominent potentially absurd result is that “treating the United States as a

‘person’ across the FCRA’s enforcement provisions would subject the United States to criminal

penalties.” Daniel, 891 F.3d at 770. This fear relates to § 1681q, which states, “Any person who

knowingly and willfully obtains information on a consumer from a consumer reporting agency

under false pretenses shall be fined under Title 18, imprisoned for not more than 2 years, or both.”

§ 1681q (emphasis added). Courts, in other contexts, have rejected interpretations of generic terms

to include the government where such an interpretation would render the United States subject to

criminal prosecution. For example, the Tenth Circuit has held that federal prosecutors are not

prohibited from exchanging leniency for testimony by a statute stating that “whoever” gives,

offers, or promises anything of value in exchange for testimony will be imprisoned or fined. See

United States v. Singleton, 165 F.3d 1297, 1299 (10th Cir. 1999) (en banc). The court reasoned

that because federal prosecutors act as the alter ego of the United States in its sovereign capacity,

and the United States cannot be imprisoned, the statute could not have referred to federal

prosecutors. Id. at 1300.

       The absurdity of imprisoning the government would be a fine argument against applying

§ 1681q against the government. But it does not fully explain why the use of “person” in sections

1681n and 1681o should be informed by § 1681q rather than § 1681a, the definition section.

       The ordinary assumption is that “identical words used in different parts of the same act are

intended to have the same meaning.” Util. Air Regul. Grp. v. E.P.A., 573 U.S. 302, 319 (2014)

(punctuation modified, citation omitted). However, the “presumption of consistent usage readily

yields to context, and a statutory term—even one defined in the statute—may take on distinct




                                                     5
characters from association with distinct statutory objects calling for different implementation

strategies.” Id. (punctuation modified, citation omitted). This principle allows for the statutory

term “person” to be given its defined meaning (i.e., one including the federal government) with

respect to § 1681n and § 1681o and its only fair reading (i.e., one that excludes the federal

government) in § 1681q. The language that Congress chose to use to bring the federal government

within the network of obligations that the FCRA created need not be ignored just to avoid the

prosecution of federal agencies, which Congress undoubtedly did not intend.

       Of course, the principle discussed in Util. Air Regul. Grp. could support the Department

of Education’s argument in one respect. It argues that “person” should be interpreted to include

the federal government with respect to substantive provisions and to exclude the federal

government in the case of enforcement mechanisms. Mot. at 4; see also Robinson, 971 F.3d at

806 (advancing the same position).      “Just because the government must meet a statutory

obligation,” it argues, “does not mean that failure to comply with that obligation will result in

money damages.” Mot. at 5. Such an arrangement is not out of the question; “Congress is free to

waive the Federal Government’s sovereign immunity against liability without waiving its

immunity from monetary damages awards.” Lane v. Pena, 518 U.S. 187, 196 (1996).

       Ultimately, deciding this motion in favor of either party requires an interpretation of the

FCRA where the word “person” takes on different meanings in different contexts. Either “person”

must be given its defined meaning except where doing so would be absurd, or the line must be

drawn elsewhere. The problem with the Department of Education’s argument is that its proposal

to draw the line between “enforcement” and “substantive” provisions is untenable.

       The first problem is textual. “Nothing in the FCRA allows the slightest basis for a

distinction” between the use of “person” in substantive and enforcement provisions. Bormes, 759




                                                    6
F.3d at 795. The second problem is perhaps more severe. Reading § 1681n and § 1681o to allow

damages only against those persons who could be imprisoned under § 1681q would lead to a far

greater absurdity in sections 1681n and 1681o than anything the Department of Education has

identified.

        The problem is that government agencies are not the only category of “persons” named in

§ 1681a(b) who cannot be imprisoned. Corporations, in particular, present a problem. Just as the

Department of Education has argued in relation to the federal government, a corporation could

argue that corporations cannot be imprisoned and invoke the absurdity of interpreting “person” in

§ 1681q to refer to it. And if identifying such an absurdity were enough to change the meaning of

“person” across the FCRA’s enforcement sections, no one other than imprisonable persons (i.e.,

natural persons) would be subject to the remedies discussed in sections 1681o and 1681n. That

would be absurd. And “[i]nterpretations of a statute which would produce absurd results are to be

avoided if alternative interpretations consistent with the legislative purpose are available.”

Guzman v. U.S. Dep’t of Homeland Sec., 679 F.3d 425, 432 (6th Cir. 2012). The Department of

Education’s alternative interpretation would lead to a result deeply inconsistent with the FCRA’s

purpose, rendering the Department’s invocation of the absurd results canon unpersuasive.

        Reading “person” to include the Department of Education in sections 1681n and 1681o

would not itself be absurd. The Department of Education does not argue that interpreting the

sections actually at issue in this case would lead to absurd results; its argument focuses on § 1681q,

which allows for the imprisonment of persons, and § 1681s, which allows for the investigation of

“persons” by government agencies. See Mot. at 5–8.2



2
  The Department of Education does not provide any argument or cite any caselaw explaining why
it would be absurd for § 1681s to allow the Federal Trade Commission—the agency responsible
for enforcing this section FCRA—to investigate other federal agencies. While the FTC’s right to

                                                      7
       Although the Department of Education does not advance this argument, Daniel finds it

implausible that Congress intended for § 1681n remedies to be available against the federal

government, a conclusion it reaches based on the paucity of punitive penalties to which the United

States subjected itself. 891 F.3d at 771–772. But rarity and absurdity are not equivalent concepts.

Indeed, as Daniel concedes, another section of the FCRA—one dealing with disclosures to the FBI

for counterintelligence purposes—allows for punitive damages against “any agency or department

of the United States” violating the substantive provisions of that section. See § 1681u(j). So even

if rare, punitive penalties are not unheard of, or even foreign to the FCRA.3

       In sum, there is nothing absurd about reading sections 1681n and 1681o to impose

monetary liability on the United States. The Department of Education has identified at least one

section of the FCRA that is likely inapplicable to the federal government, even though that section

purports to apply to all “persons.” But allowing that anomaly to inform how the word “person” is

read in all of the enforcement provisions of the FCRA would have the tail wag the dog. Again,

neither side advocates for a theory of the FCRA under which “person” is used consistently



do so is far outside the scope of this opinion, the possibility of one government agency
investigating another is not per se absurd. For example, the United States attorney general and the
FBI have statutory authority to “investigate any violation of Federal criminal law involving
Government officers and employees.” 28 U.S.C. § 535. And as Daniel notes, the Resource
Conservation and Recovery Act allows the Environmental Protection Agency to enforce
compliance against other federal agencies, albeit as part of a “more collaborative procedure that
recognizes the unique posture of one agency punishing another for violations of federal law . . . .”
Daniel, 891 F.3d at 771 n.5. Furthermore, as discussed in the main text of this opinion, an
identified “absurdity” in one section of the FCRA does not allow courts to disregard the defined
term in some arbitrary set of FCRA sections.
3
  As Daniel notes, “Assessment of punitive damages in this section cuts both ways. It demonstrates
that Congress was willing to impose punitive damages on the United States in the FCRA. At the
same time, it shows that when Congress intends to impose this rare liability on the United States,
Congress does so explicitly.” 891 F.3d at 772 n.1. This Court makes more of the former “cut”
than the latter, for reasons discussed in section III.B.2 of this opinion.



                                                     8
throughout the statute. Under such circumstances, courts “must do our best” to overcome

Congress’ imperfect draftsmanship and give meaning to words in context. Util. Air Reg. Grp.,

573 U.S. at 319–320. Here, that task requires applying the defined meaning of “person” in sections

where it is not unreasonable or absurd to do so.

            2. Explicitness in Waivers

        The next issue is whether the waiver of sovereign immunity is sufficiently explicit. The

Department of Education cites Daniel extensively, including Daniel’s analysis of § 1681u—the

FBI-related section that Daniel and the Department of Education agree waives sovereign immunity

in a very limited context. The Daniel court treats § 1681u(j) as proving the rule that when Congress

waives sovereign immunity, it does so with greater specificity than merely using defining the term

“person” to include governments and government agencies and then using the defined term in

other sections of the FCRA. 891 F.3d at 771–772; see also § 1681u(j) (“Any agency or department

of the United States obtaining or disclosing any consumer reports, records, or information

contained therein in violation of this section is liable to the consumer . . . .”).

        However, as Daniel concedes, “the section’s limited focus on federal agencies might

explain the difference in statutory language . . . .” 891 F.3d at 772. Writing “person” instead of

“agency or department of the United States” in § 1681u(j) would make no sense, as that section

has no applicability to persons other than the federal government and federal agencies. In fact,

§ 1681u(j) might support an alternative rule: when Congress intends to limit portions of the FCRA

to specific categories of persons, it names those entities. The fact that § 1681u(j) refers to “any

agency or department of the United States” makes it less likely that when Congress wrote

“persons” in sections § 1681n and § 1681o, it really meant, “all persons except for governments

and government agencies.”




                                                        9
       Additionally, Daniel compares the FCRA’s alleged waiver of sovereign immunity with that

of statutes that waive sovereign immunity more explicitly. 891 F.3d at 772. However, this Court

is more persuaded by Bormes’s reasoning. As Daniel acknowledges, id., Congress need not use

magic words to waive sovereign immunity, F.A.A. v. Cooper, 566 U.S. 284, 290–291 (2012).

What is required “is that the scope of Congress’ waiver be clearly discernable from the statutory

text in light of traditional interpretive tools.” Cooper, 566 U.S. at 291. Using the same tools as

Bormes, as discussed in section III.A of this opinion, the Court clearly discerns a waiver of

sovereign immunity with respect to Hatch’s claims.

           3. Robinson v. United States Dep’t of Educ.

       Robinson covers much of the same ground as Daniel. It adds a few distinct points,

including the possibility that accepting the Robinson plaintiff’s argument “would expose ‘any

government’ to liability, including foreign, tribal, and state governments.” Robinson, 917 F.3d at

805. This would be a problem, according to Robinson, because it would contradict various treaties,

principles of international comity, and constitutional limitations.       Id. However, as Bormes

explains, “[n]o rule of law establishes that, if states cannot be liable, then the United States is not

liable.” 759 F.3d at 797. As Bormes discusses regarding the Religious Freedom Restoration Act,

Congress’ unconstitutional attempts to regulate states do not prevent laws phrased as regulating

“governments” from operating against the United States. Id. (“Congress can give consent for itself

even though not for the states.”). Furthermore, the Seventh Circuit, without disavowing Bormes,

found that the FCRA did not abrogate tribal immunity. See Meyers v. Oneida Tribe of Indians of

Wis., 836 F.3d 818, 826 (7th Cir. 2016) (“The district court hit the nail on the head when it

explained that: ‘It is one thing to say “any government” means “the United States.” That is an

entirely natural reading of “any government.” But it’s another thing to say “any government”




                                                      10
means “Indian Tribes.”’”) (quoting Meyers v. Oneida Tribe of Indians of Wisconsin, No. 15-CV-

445, 2015 WL 13186223, at *2 (E.D. Wis. Sept. 4, 2015), aff’d, 836 F.3d 818 (7th Cir. 2016)).

       Robinson also observes that the definition of “person” in § 1681a “does not specifically

mention the United States or the federal government.” 917 F.3d at 803. However, it is hard to

imagine Congress did not have the federal government in mind when it wrote “government or

governmental subdivision or agency.” See § 1681a. This is especially so in light of Congress’

authority to waive its sovereign immunity and its more limited authority to waive the immunity of

other governments.

                                  IV.    CONCLUSION

       Because the FCRA unambiguously waives sovereign immunity, the Department of

Education’s motion to dismiss (Dkt. 22) is denied.

       SO ORDERED.

Dated: May 13, 2021                                  s/Mark A. Goldsmith
       Detroit, Michigan                             MARK A. GOLDSMITH
                                                     United States District Judge




                                                     11
